Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
All references have been considered.  Foreign Patent Document Cite no.5 has been lined through due to a typo in the document number, but the document has been formally considered as submitted.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “toner cartridge…a front cover … provided with a first opening to provide a grip portion … an opening/closing member located inside the front cover and switchable between a first position … closed and a second position …opened; and an elastic member to apply an elastic force to the opening/closing member in a direction to restore the opening/closing member to the second position” in combination with the remaining claim elements as set forth in claims 1-15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Funada et al. (US Pub.2010/0215395) a front cover holding a developer cartridge where the front cover has a rotatable member to open and close; however, there is no handle within an opening in the manner claimed.
Tanaka (US Pub.2007/0147884) teaches a gripable portion on a front end of a cartridge that is rotatable to be in an open position and a closed position with a spring biasing the gripable portion; however, the reference fails to teach the handle being within an opening on the front cover of the cartridge.
Harada et al. (US Pub.2004/0126134) teaches a process cartridge with grippable members rotated into and out of a front cover; but does not teach an opening/closing member.
Choi et al. (EP 2919074 A) teach a front cover for a cartridge that has a rotabale handle within the cover; but does not have an opening/closing member as claimed.
Maeshima et al. (US Pub.2010/0158575) teach a front cover for a cartridge that has a rotabale handle within the cover; but does not have an opening/closing member as claimed.
Oda (US Pub.2014/0140735) teaches a front cover for a cartridge that has a gripable portion within an opening of the cover; but does not have an opening/closing member as claimed.
Kim et al. (US Pub.2016/0357126) teaches a front cover for a cartridge that has a operable portion within the cover which is acted on by a portion of the main apparatus when mounted to activate the operable portion; but does not have an opening/closing member as claimed.
Park et al. (US Pub.2021/0240127) does not constitute prior art, but is noted as a closely related publication.
Maruyama et al. (US 4,945,364) teach a rotatable grip within an opening on the front cover of a cartridge; but does not have an opening/closing member as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
9/20/2021